UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 2) Under the Securities Exchange Act of 1934 Tigrent, Inc. (Name of Issuer) Common Stock, nopar value per share (Title of Class of Securities) 88674J108 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: xRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes) 1. NAMES OF REPORTING PERSONS. LAZARUS INVESTMENT PARTNERS LLLP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 2,241 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 2,241 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,241 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES(See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% TYPE OF REPORTING PERSON (See Instructions) PN 2 1. NAMES OF REPORTING PERSONS. LAZARUS MANAGEMENT COMPANY LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See Instructions) (a) o (b) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Colorado NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 2,241 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 2,241 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,241 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES(See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% TYPE OF REPORTING PERSON (See Instructions) IA 3 1. NAMES OF REPORTING PERSONS. JUSTIN B. BORUS 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 2,241 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 2,241 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,241 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES(See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% TYPE OF REPORTING PERSON (See Instructions) IN/HC 4 Item 1. (a)Name of Issuer: Tigrent Inc. (b)Address of Issuer’s Principal Executive Office: 1612 East Cape Coral Parkway Cape Coral, Florida 33904 Item 2. (a)Name of Person Filing: Lazarus Investment Partners LLLP (“Lazarus Partners”) Lazarus Management Company LLC (“Lazarus Management”) Justin B. Borus (b)Address of Principal Business Office or, if none, Residence: The business address of each of Lazarus Partners, Lazarus Management and Justin B. Borus is 3200 Cherry Creek South Drive, Suite 670, Denver, Colorado 80209. (c)Citizenship: Reference is made to Item 4 of pages 2–4 of this Schedule 13G (this “Schedule”), which Items are incorporated by reference herein. (d)Title of Class of Securities: Common Stock, no par value per share (the “Securities”) (e)CUSIP Number: 88674J108 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: o (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). o (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). o (c) Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). o (d) Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). x (e) An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); o (f) An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); x (g) A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); 5 o (h) A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); o (i) A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); o (j) Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership.Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. Reference is hereby made to Items 5-9 and 11 of pages 2 - 4 of this Schedule, which Items are incorporated by reference herein. The securities (the “Securities”) reported on this Schedule are held by Lazarus Partners.Lazarus Management is the investment adviser and general partner of Lazarus Partners, and consequently may be deemed to have voting control and investment discretion over the Securities owned by Lazarus Partners.Justin B. Borus (“Mr. Borus”) is the managing member of Lazarus Management.As a result, Mr. Borus may be deemed to be the beneficial owner of any shares deemed to be beneficially owned by Lazarus Management.The foregoing should not be construed as an admission by Lazarus Management or Mr. Borus as to beneficial ownership of the Securities owned by Lazarus Partners.Each of Lazarus Management and Mr. Borus disclaims beneficial ownership of the Securities set forth in this Schedule, except to the extent of its or his pecuniary interests therein. The calculation of percentage of beneficial ownership in Item 11 of pages 2 - 4 was derived from information in the Issuer’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on March31, 2011, based on 13,088,587 shares of common stock outstanding as of March4, 2011. Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following [ X ].Note that this statement and all share numbers contained herein are as of the end of the Issuer’s fiscal year, December 31, 2012. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not Applicable. 6 Item 8. Identification and Classification of Members of the Group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certification. By signing below the undersigned certify that, to the best of their knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Signature After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: February13, 2013 LAZARUS INVESTMENT PARTNERS LLLP By: Lazarus Management Company LLC its general partner By:/s/ Justin B. Borus Name:Justin B. Borus Title:Chief Compliance Officer LAZARUS MANAGEMENT COMPANY LLC By:/s/ Justin B. Borus Name:Justin B. Borus Title:Chief Compliance Officer /s/ Justin B. Borus Justin B. Borus EXHIBIT INDEX Exhibit A Joint Filing Undertaking Page 8 7 EXHIBIT A JOINT FILING UNDERTAKING The undersigned, being authorized thereunto, hereby execute this agreement as an exhibit to this Schedule 13G to evidence the agreement of the below-named parties, in accordance with rules promulgated pursuant to the Securities Exchange Act of 1934, to file this Schedule, as it may be amended, jointly on behalf of each of such parties. Dated: February13, 2013 LAZARUS INVESTMENT PARTNERS LLLP By: Lazarus Management Company LLC its general partner By:/s/ Justin B. Borus Name:Justin B. Borus Title:Chief Compliance Officer LAZARUS MANAGEMENT COMPANY LLC By:/s/ Justin B. Borus Name:Justin B. Borus Title:Chief Compliance Officer /s/ Justin B. Borus Justin B. Borus 8
